Citation Nr: 0405630	
Decision Date: 03/02/04    Archive Date: 03/11/04

DOCKET NO.  02-07 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to March 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania that denied service connection for 
PTSD and denied an increased rating for service-connected 
residual fracture of the left femur with atrophy and 
instability.  The veteran filed a notice of disagreement in 
April 2002.  The RO issued a statement of the case later in 
April 2002.  The RO received the veteran's substantive appeal 
in May 2002.  On his substantive appeal, the veteran 
indicated that he wished to withdraw his appeal of the denial 
of an increased rating for his service-connected left femur 
disability.  Accordingly, that issue is considered withdrawn 
and is not the subject of the Board's appellate jurisdiction.  
See, 38 C.F.R. § 20.204 (2003).  


FINDING OF FACT

The veteran has been diagnosed with PTSD that has been linked 
to a corroborated in-service stressor.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran favor, the 
criteria for service connection for PTSD, have been met.  
38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA  

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

For the reasons explained in more detail below, and in view 
of the Board's award of service connection for PTSD, the 
Board finds that the passage of the VCAA and implementing 
regulations does not prevent it from rendering this decision 
on this claim, as all notification and development action 
needed to render a fair decision to the full extent has been 
accomplished.

II.  Background

The veteran's service medical records reveal that in 
September 1962, the veteran was hospitalized after receiving 
five gunshot wounds to the body.  The records indicate that 
he was shot after being lured into a hotel by a former VA 
mental patient.  He was hospitalized from September 1962 to 
February 20, 1963.  Service medical records do not reveal 
complaints or treatment for any psychiatric disorder in 
service.  A September 1965 discharge examination noted a 
normal psychiatric profile.  

By original rating decision in October 1967 service 
connection was granted for residuals of the gunshot wounds.  

In January 2002, the veteran claimed entitlement to service 
connection for PTSD.  He complained that over the years he 
had difficulty sleeping, waking up at odd hours in the night 
and was currently very emotional.  He reported that he was 
going to commence treatment at the VA Medical Center at 
Highland Drive.  

In January 2002, he reported to the VA Medical Center at 
Highland Drive for an initial mental health evaluation.  He 
reported that he had no prior psychiatric treatment.  The 
veteran complained of three complaints, daily alcohol intake, 
poor sleep and anxiety.  With regard to alcohol abuse, the 
veteran reported that he drank 5-7 beers daily for the past 
few years and had been drinking steadily since discharge from 
the military.  With regard to sleep impairment, the veteran 
reported that he slept in three-hour spurts.  He described 
frequent nightmares about people trying to kill him and 
occasional nightmares about the incident when he was shot 
during service.  He also described frequent rumination and 
intrusive thoughts regarding the shooting incident during 
service.  With regard to anxiety, the veteran reported that 
he avoided parades.  He had decreased interest in activities 
and verbalized hopelessness about the future and decreased 
sexual libido.  

Following a mental status examination, the veteran was 
diagnosed with alcohol dependence, major depressive disorder, 
and rule out PTSD.  

In February 2002, the veteran was afforded a VA examination.  
Subjectively, he reported that since quitting alcohol, he 
thought about the shooting in service on a daily basis.  
About once a week, he had a dream wherein someone tried to 
kill him.  The veteran reported that he was often jumpy and 
nervous in the morning.  The examiner noted that this symptom 
appeared to be a withdrawal symptom from alcohol abuse.  With 
regard to reported sleep disruptions, the examiner opined 
that it was "just as likely" the result of chronic alcohol 
intake.  With regard to the symptom of being easily startled, 
the examiner opined that while "this may be related to his 
experience in the Military, it may also be related to the 
level of anxiety and irritability associated with his chronic 
alcoholism."  With regard to symptoms or irritability and 
desire to drink alcohol, the examiner opined that these were 
more related to alcoholism than to PTSD.  

Upon mental status examination, the veteran was alert and 
oriented with no signs or symptoms of psychosis.  He did not 
appear to be in any acute distress.  He did appear somewhat 
anxious with regard to his future and his concerns that he 
may not be able to quit drinking.  He was somewhat dysphoric 
concerning his future.  He did not appear to be visibly 
shaken when discussing the shooting in service.  The overall 
impression was recurrent major depressive disorder and 
alcohol dependence, currently in remission.  A GAF score of 
65 was assigned.  Based upon his review of the claims file, 
available medical records, and examination of the veteran, 
the examiner opined that the veteran did not meet the 
diagnostic criteria necessary for a diagnosis of PTSD.  

The veteran was seen for further clinical evaluation in 
February 2002 with regard to ruling out PTSD.  The veteran 
reported that he had a strong urge to drink after previously 
discussing being shot in the military.  He described having 
vivid, intrusive memories of being shot in the service.  He 
reported nightmares in which someone was trying to kill him 
and he was helpless to defend himself.  He said that he had 
lost interest in participating in various social activities 
over the past few years.  He reported irritability at home 
and in the work place.  He reported an incident whereby after 
being intentionally startled by a coworker, he grabbed the 
coworker and threw him up against a wall.  The veteran was 
diagnosed with chronic PTSD and alcohol abuse in early 
remission.  Psychosocial stressors contributing to the 
diagnoses were chronic intrusive memories of being shot in 
service.  

During a February 2002 VA social work examination, the 
veteran reported that he had not had a drink since January 8, 
2002.  He said that he was feeling depressed most of the 
time.  He described very poor sleep for the past few years.  
He endorsed nightmares, nervousness, and hypervigilence.  He 
had chronic pain for his old gunshot wounds.  The examiner 
noted that his PTSD symptomatology, specifically nightmares, 
had increased in recent months.  Upon mental status 
examination, the veteran rated his depression as 6-7 out of 
10.  He was alert and oriented and cognitively able to 
participate in treatment.  He was diagnosed with PTSD, 
alcohol dependence and depression by history.  

A March 2002 individual therapy note indicated that the 
veteran had recently completed a 17-day intensive residential 
substance abuse program.  During the session the veteran was 
depressed, anxious and irritable.  He continued to have 
intrusive memories of the traumatic shooting episode in 
service.  He was diagnosed with chronic PTSD and alcohol 
abuse in early remission.  

When seen by another physician in April 2002, the veteran 
reported intrusive thoughts about trauma in the military.  He 
stated that it came up in dreams.  He had trouble being 
around other people.  He did not have suicidal or homicidal 
ideation and his thought processes were logical and goal 
directed.  He was assessed with alcohol dependency and rule 
out PTSD.  

Finally, during a RO hearing in September 2002, the veteran 
described the incident when he was shot 5 times in service.  
He reported that he drank alcohol heavily until January 2002.  
Since, that time he had intrusive memories of the shooting 
and frequent nightmares.  He was working full time doing 
maintenance work, however, he had difficulty at work 
accepting criticism.  

III.  Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred or aggravated in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  If a 
claimant did not engage in combat with the enemy, or the 
claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and testimony must be 
corroborated by credible supporting evidence.  38 C.F.R. 
§ 3.304(f).  

After carefully considering the evidence of record in light 
of the above-referenced criteria, the Board concludes that, 
with affording the veteran the benefit of the doubt (see 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102), service connection 
for PTSD is warranted.  In this case, the veteran claims as a 
stressor an in-service shooting, whereby he was shot 5 times 
at close range.  While the shooting complained of did not 
occur while the veteran was in combat, nevertheless, the 
service medical records are replete with evidence that the 
veteran was shot five times while serving in the line of 
duty.  Accordingly, the Board finds that the second criterion 
above has been met.  

The question turns on whether the veteran has a current 
diagnosis of PTSD.  The VA examiner in February 2002 opined 
that the veteran's psychiatric problems were primarily due to 
alcohol dependence and, as such, the veteran did not meet the 
criteria for a diagnosis of PTSD.  However, the VA outpatient 
treatment records include several diagnoses of chronic PTSD.  
The examiners have opined that the veteran's symptomatology, 
to specifically include, intrusive thoughts, irritability, 
anxiety, and nightmares are related to a shooting that 
occurred in the military.  The Board finds that the VA 
outpatient treatment records are persuasive and of greater 
probative value.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  During 
the course of outpatient treatment, several physicians saw 
the veteran.  Collectively, these persuasive opinions 
indicate the veteran indeed suffers from PTSD and that such 
is due to a shooting in service.  

Moreover, while the VA examiner in February 2002 opined that 
the veteran did not have PTSD, he did not rule out that 
certain PTSD symptomatology was present and could be due to 
PTSD.  In this regard, the examiner did not discount that the 
veteran experienced nightmares of someone trying to kill him.  
Other symptoms, including nervousness and disrupted sleep, 
the examiner opined were at least as likely attributable to 
PTSD as they were to chronic alcoholism.  The Board notes, 
that when evidence is in relative equipoise, then VA shall 
give the benefit of the doubt to the veteran.  See, 
38 U.S.C.A. § 5107(b).  

Accordingly, upon consideration of all of the evidence of 
record, the Board finds that the first and third elements, 
set forth above, have been met.  

In view of the foregoing, and affording the veteran the 
benefit of the doubt, the Board concludes that the three 
criteria for establishing service connection are met.  As 
such, service connection for PTSD, is warranted.  


ORDER

Service connection for post-traumatic stress disorder is 
granted.  



	                        
____________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



